SMITH, J.,
for the court:
¶ 1. The Mississippi Bar has filed a formal complaint, pursuant to Rule 6 of the Rules of Discipline for the Bar, seeking disbarment of attorney William J. Harrell, III (“Harrell”).' Harrell pled guilty to two (2) counts of embezzlement in violation of § 97-23-19 of the Mississippi Code of 1972, as amended, in Cause No. 99-0-429-00 and in Cause No. 99-0-430-00 in the Circuit Court of the First Judicial District of Hinds County, Mississippi. Harrell was sentenced to serve a term of six (6) years in the custody of the Mississippi Department of Corrections, with three (3) of the years suspended. Harrell was further ordered in both cases to provide restitution to the victim.

I.

¶ 2. On April 10, 2001, Harrell was personally served with a copy of the Bar’s formal complaint and a summons which directed him to respond within 20 days. On April 12, 2001, this Court issued an Order to Show Cause giving Harrell 30 days to respond. The Clerk of the Court sent by certified mail a copy of the Show Cause Order to Harrell at the Madison County Jail. The return receipt was signed on April 14, 2001, apparently by a jail employee and returned to this Court on April 16, 2001. No response has been filed.

II.

¶ 3. Rule 6(a) of the Mississippi Rules of Discipline states in pertinent part:
(a)Whenever any attorney subject to the disciplinary jurisdiction of the Court shall enter a plea of guilty ... of any felony, a certified copy of the judgment of conviction or order accepting or acknowledging the offer or tender of a guilty plea pursuant to the provisions of Miss.Code Ann. § 99-15-26 (Supp.1993), or any similar provision in state or federal law shall be presented to the Court by Complaint Counsel and shall be conclusive evidence thereof. The Court shall then forthwith strike the name of the attorney and order his immediate suspension from the practice of law.
¶ 4. Harrell pled guilty to two (2) counts of embezzlement. The Complaint Counsel has forwarded to this Court a certified copy of the Order. This constitutes conclusive evidence of Harrell’s guilt as required by Rule 6(a).
¶ 5. Rule 6(d) states:
(d) When time for appeal from judgment or conviction provided above expires or all appeals have been concluded without reversal, Complaint Counsel shall certify that result to the Court, and *1190the Court shall forthwith enter an order of disbarment.
(emphasis added). No further pleadings have been filed in Hinds County Circuit Court Cause No. 99-0-429-00 or Cause No. 99-0-430-00, State v. William, J. Harrell, III. Harrell’s criminal conviction is now final. Rule 6(d) requires that this Court enter an order disbarring Harrell.

CONCLUSION

¶ 6. Pursuant to Rule 6(a) and (d) of the Mississippi Rules of Discipline, William J. Harrell, III is disbarred from the practice of law in the State of Mississippi.
¶ 7. WILLIAM J. HARRELL, III, IS DISBARRED FROM THE PRACTICE OF LAW IN THE STATE OF MISSISSIPPI.
PITTMAN, C.J., BANKS and McRAE, P.JJ., MILLS, WALLER, COBB, DIAZ and EASLEY, JJ., CONCUR.